    Case 1:12-cr-00129-JRH-BKE Document 134 Filed 06/02/20 Page 1 of 3

                                                                                     .'•'iLliD
                                                                           U.S. Oi    i COlJfU
                                                                               AUGUSTA DIV.
                       IN THE UNITED STATES DISTRICT COURT
                                                                          20JUN-2 PH 3:23
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                        CLERK-J_t±2±C^
                                   AUGUSTA DIVISION                           S0.niST. OPGA.

TERRELL R. JOHNSON                            )
                                              )
               Petitioner,                    )
                                              )
       V.                                     )           CV 120-059
                                              )            (Formerly CR 112-129)
UNITED STATES OF AMERICA,                     )
                                              )
               Respondent.                    )


                                         ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which no objections have been filed. In lieu of

objections, Petitioner filed a motion to supplement, wherein he wishes to include additional

case law in support of his only claim based on United States v. Davis. 139 S.Ct. 2319 (2019),

(Doc. no. 4.) The Federal Rules of Civil Procedure are applicable to proceedings for habeas

corpus “to the extent that the practice in those proceedings: (A) is not specified in a federal

statute, the Rules Governing 2254 Cases, or the Rules Governing Section 2255 Cases; and

(B) has previously conformed to the practice in civil actions.” Fed. R. Civ. P. 81(a)(4).

       Similarly, Rule 12 of the Rules Governing § 2255 Proceedings provides that ”[t]he

Federal Rules of Civil Procedure . . .. to the extent that they are not inconsistent with any

statutory provisions or these rules, may be applied to a proceeding under these rules.

Furthermore, both the Supreme Court and the Eleventh Circuit have held Federal Rule of

Civil Procedure 15 applicable to requests to amend § 2255 motions. See Mavle v. Felix. 545
   Case 1:12-cr-00129-JRH-BKE Document 134 Filed 06/02/20 Page 2 of 3




U.S. 644, 654 (2005)(citing 28 U.S.C. § 2242); Pruitt v. United States. 274 F.3d 1315, 1317-

19 (11th Cir. 2001). Because no responsive pleading has been served. Petitioner may amend

his § 2255 motion once as a matter of course. Fed. R. Civ. P. 15(a). Accordingly, the Court

GRANTS Petitioner’s motion and considers his original pleading and supplement together.

(Doc. no. 4.)

       However, the arguments in Petitioner’s supplement concerning his Davis claim do not

change the analysis because, as the Magistrate Judge explained. Petitioner’s motion filed

pursuant to 28 U.S.C. § 2255 is successive and has not been authorized by the Eleventh

Circuit Court of Appeals for consideration. (See doc. no. 2.) Accordingly, the Court

GRANTS Petitioner’s motion to supplement, (doc. no. 4), ADOPTS the Report and

Recommendation of the Magistrate Judge, as modified herein, as its opinion, and

DISMISSES the § 2255 motion on the basis that it is successive and has not been authorized

by the Eleventh Circuit Court of Appeals for consideration.

       Further, a federal prisoner must obtain a certificate of appealability (“COA”) before

appealing the denial of his motion to vacate. This Court “must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rule 11(a) to the Rules

Governing Section 2255 Proceedings. This Court should grant a COA only if the prisoner

makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

For the reasons set forth in the Report and Recommendation, and in consideration of the

standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84 (2000), Petitioner has




                                             2
   Case 1:12-cr-00129-JRH-BKE Document 134 Filed 06/02/20 Page 3 of 3




                                                                                              I
failed to make the requisite showing. Accordingly, the Court DENIES a COA in this case.

Moreover, because there are no non-frivolous issues to raise on appeal, an appeal would not

be taken in good faith. Accordingly, Petitioner is not entitled to appeal in forma pauperis.

^28U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this civil action.

       SO ORDERED thiso^^           day of June, 2020, at Augusta, Georgia.




                                           J. RA     ^HALL, CHIEF JUDGE
                                     V imj.          STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




       1
          If the court denies a certificate, a party may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule 11(a)
to the Rules Governing Section 2255 Proceedings.

                                              3
